Pee Cueiam.
This action was tried at the Burlington Circuit, and had for its purpose the recovery of damages to timber, lumber, sawmill and machinery of the plaintiffs, which were burned by a fire alleged to have been caused by the negligent manner in which the defendants set and guarded a fire in their cranberry bog. The trial of the cause resulted in a verdict in favor of the plaintiffs for $4,273.56.
Both parties to the action have rules to show cause why this verdict should not be set aside.
The plaintiffs under their rule urge that the jury improperly assessed their damages and that the verdict is inadequate and should be set aside and a new trial had as to damages only.
On the other hand, the defendants contend that the verdict in fixing liability upon them for the fire which destroyed plaintiffs’ property is against the weight of the evidence, and should therefore be set aside and a new trial had as to all the issues.
*405Both parties agreeing that the verdict reflects the unfitness of the jury to pass properly upon the issues strengthens our conclusions, reached after an examination of the proofs, that the verdict must be set aside and a new trial had as to all the issues.
Both rules are therefore made absolute, and a venire de novo will issue.